Case 6:20-cv-00176-JCB Document 34-25 Filed 05/15/20 Page 1 of 3 PageID #: 1706




                 Attachment 22
Case 6:20-cv-00176-JCB Document 34-25 Filed 05/15/20 Page 2 of 3 PageID #: 1707

                                            Altria
                                            Altria Client Services


 Paige C.     agness
 Senior Vice President
 Regulatory flairs
                                              November 27, 2019

                                                                                    Via Electronic Submission
 Divisi n of Dockets Management (HFA-305)
 Food ;Td Drug Administration
 5630 F1ishers Lane, Rm. 1061
 Rockville, MD 20852


 Re:         Docket No. FDA-2019-N-3065 (84 Fef Reg. 60,966, November 12, 2019) -
             Comments on "Tobacco Products; Required Warnings for Cigarette Packages and
             Advertisements; Additional Materialr; Reopening of the Comment Period"

 Altria fiient Services LLC ("ALCS"), on beha~f of Philip Morris USA Inc. ("PM USA") and
 ShermanI
           Group Holdings, LLC and its subsidiaries ("Nat Sherman")' submits these comments to
 the U.$. Food and Drug Administration ("FDA" or the "Agency") in response to Tobacco
 Produ<rts; Required Warnings for Cigarette Packages and Advertisements; Additional Materials;
 Reopening ofthe Comment Period. The comm~nts that follow supplement our comments
 previously submitted in response to this docket.2
 While ~ e support regulations that are science-and-evidence based and are implemented in a
 manner consistent with law, this rulemaking suffers from legal and scientific shortcomings that
 are not cured by the recent publication of additional materials. In the comments that follow, we
 demon~trate that: first, the newly disclosed qualitative study reports do not support subjecting
 HeatS~icks® to the graphic health warning requirements in FDA's Proposed Rule on Required
 Wamifgs for Cigarette Packages and Advertising (the "Proposed Rule");3 second, the qualitative
 study rje ports do not resolve Administrative Procedure Act ("APA") violations and undermine
 FDA's assertion that the proposed graphic hea~th warnings would effectively improve public



 1
   PM USA and Nat Sherman are wholly-owned subsidiaries of Altria Group, Inc. ("Altria"). PM USA manufactures
 cigarett!s and is licensed to sell and distribute IQOS® and HeatSticks® in the United States and Nat Sherman sells
 prerniuT cigars and manufactures and sells super premium cigarettes. ALCS provides certain services, including
 regulat9ry affairs, to the Altria family of companies. "We" and "our'' are used throughout to refer to PM USA and
 Nat Sherman.                                              j
 2
   ALCSlcomments to Docket No. FDA-2019-N-3065 (814 Fed. Reg. 42,754, August 16, 2019)-"Tobacco Products;
 Requirel.i Warnings for Cigarette Packages and Advertisements Proposed Rule," available at
 https:/Atww.regulations.gov/document?D=FDA-20 I9-N-3065-0450 ("Oct. 15, 2019 ALCS Comments").
 3
   Tobacyo Products; Required Warnings for Cigarette Packages and Advertisements, 84 Fed. Reg. 42,754 (August
 16, 201 !l>).
                                              Altria Client Services LLC
                                                   2325 Bells Road
                                              Richmond, }'irginia 23234
                                                    (804) [335-2353
                                             Paige.C.Magness@altria.com
Case 6:20-cv-00176-JCB Document 34-25 Filed 05/15/20 Page 3 of 3 PageID #: 1708




III. T E QUALITATIVE STUDY REPoRi;s DO NOT RESOLVE APA VIOLATIONS
     A~D UNDERMINE FDA'S ASSERTIOt'i THAT THE PROPOSED GRAPHIC
     H~ALTH WARNINGS WILL EFFECTIVELY IMPROVE PUBLIC
     UNDERSTANDING OF THE HEALTH CONSEQUENCES OF SMOKING
 Neithe~ FDA's decision to disclose the qualitat~ve research study reports, nor the information
 that thJy contain, cure the APA failings we described in our prior comments. First, FDA has not
 release~ other critical data underlying the Proposed Rule, defying legal requirements and making
 it imp9ssible for interested parties to adequately evaluate the proposed text or graphics, the
 proces!for developing them, or FDA's claims about its research results and decisions. Second,
 the stu y reports do not resolve APA violations. Third, the newly disclosed materials cast yet
 further doubt on FDA's claim that the proposed graphic health warnings would promote greater
 public nderstanding of the negative health consequences of cigarette smoking.
      A. FDA has not released other critical data underlying the Proposed Rule
 Despitf the release of four additional documen1s, FDA still has not provided enough information
 to alloL interested parties to meaningfully eva~uate the textual and graphic contents of the
 warnings, the process by which FDA developeo them, and FDA' s characterization of its findings
 and debisions. FDA should release the final dksets from its quantitative studies so that parties
 can re~licate and verify statistical analyses and examine data quality. FDA should also provide
 the tra?scripts from its qualitative studies 16 so that parties can evaluate completeness and
 potent~al bias - including whether statements by study participants that the authors chose to
 include in the study reports accurately reflect t?e totality of the evidence obtained. FDA' s failure
 to provide this information violates both the Family Smoking Prevention and Tobacco Control
 Act ("TCA") and the APA, as discussed in our prior comments, and precludes commenters from
 adequately testing whether FDA's rulemaking rests on sound science.17
      B.IThe qualitative study reports do not resolve APA violations
 The APA requires FDA to support its conclusions with substantial scientific evidence and to
 connedt its proposed actions to evidence in the record. 18 As explained in our previous
 comments, FDA's interpretation of the scientific evidence suffers from many explanatory and
 evidentiary gaps that, if not addressed, would render any final rule invalid under the APA. 19
 The n9~ qualitative study reports do not resolve those issues. To the contrary, these documents
 reinforfe previously identified problems and raise additional concerns about the soundness of
 FDA's approach. Despite the release of additional documents, the record for this rulemaking
 does not contain enough evidence to sustain - and FDA still has not adequately explained -
         1




 foundational decisions such as why FDA highlighted certain diseases over others, why it selected
 the gra~hics and text/graphic pairings it did, or how and why it determined that the chosen
 wamiJgs are comprehensible. Facts and findings in these documents are often difficult to

        I                                                I
 16
    See Sept. 5, 2019 Request for Extension; See Oct. 15, p o19 ALCS Comments at 27-28; See Nov. 18, 2019
 Request!for Extension.
 17
    See Oct. 15, 2019 ALCS Comments at 27-33.
 18
    Dicki~11Son v. Zurko, 527 U.S. 150, 164 (1999); Burlington Truck Lines v. United States, 371 U.S. 156, 168 (1962).
 19
    Oct. 5, 2019 ALCS Comments at 26-45.                                            .
                                                                                                                     4
